EXHIBIT 10.30




FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of February 25, 2016, by and among LENDINGTREE, LLC, a Delaware limited
liability company (the “Borrower”), LENDINGTREE, INC., a Delaware corporation
(“Parent”), the other Loan Parties (as defined in the Credit Agreement referred
to below), the Lenders (as defined below) party hereto, and SUNTRUST BANK, as
the administrative agent for itself and on behalf of the Lenders (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower, Parent, the financial institutions from time to time
party thereto (the “Lenders”), and the Administrative Agent have executed and
delivered that certain Credit Agreement dated as of October 22, 2015 (as the
same may be amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders party hereto have agreed to such amendments, in each case
subject to the terms and conditions hereof.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenants
and agrees as follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.


SECTION 2. Amendments to Credit Agreement.


(a) Amendments to Section 1.1. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in appropriate alphabetical order:


“Specified Cash Contribution” shall mean capital contributions to Parent made in
cash or the net cash proceeds from Permitted Capital Stock Issuances actually
received by Parent.
“Specified Cash Contribution Amount” shall mean the aggregate amount of
Specified Cash Contributions made after the Closing Date.
“Permitted Capital Stock Issuance” shall mean any sale or issuance of any
Qualified Capital Stock of Parent to the extent permitted hereunder.
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
(b) Amendments to Section 7.5(f). Section 7.5(f) of the Credit Agreement is
amended and restated in its entirety so that it reads as follows:


(f)    other Restricted Payments made by Parent or any Subsidiary of Parent so
long as (i) the aggregate amount of Restricted Payments made pursuant to this
clause (f) since the Closing Date does not exceed the sum of (A) $50,000,000,
plus (B) 50% of cumulative Excess Cash Flow for the period commencing on January
1, 2016, and ending on the first day of the most recent Fiscal Year beginning
before such Restricted Payment is made, plus (C) the Specified Cash Contribution
Amount, (ii) no Default or Event of Default shall have occurred and be
continuing at the time such Restricted Payment is made, (iii) the Consolidated
Leverage Ratio is less than or equal to 2.75 to 1.00, calculated on a Pro Forma
Basis as of the last day of the most recently ended Fiscal Quarter for which
financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b), and (iv) after giving effect to such Restricted Payment,
the Loan Parties shall have Liquidity of at least $20,000,000.


1

--------------------------------------------------------------------------------




SECTION 3. Conditions Precedent. This Agreement shall become effective only upon
satisfaction or waiver of the following conditions precedent except as otherwise
agreed between the Borrower, Parent, and the Administrative Agent:


(a) the Administrative Agent’s receipt of this Agreement duly executed by each
of (i) the Loan Parties, (ii) the Required Lenders, and (iii) the Administrative
Agent; and


(b) the Borrower shall have paid all fees, costs and expenses owed by the
Borrower to the Administrative Agent or any of its Affiliates, without
limitation, reasonable fees, charges and disbursements of counsel for the
Administrative Agent.


SECTION 4. Miscellaneous Terms.


(a) Loan Document. For avoidance of doubt, the Loan Parties, the Lenders party
hereto, and the Administrative Agent each hereby acknowledges and agrees that
this Agreement is a Loan Document.


(b) Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Loan Parties.


(c) No Novation or Mutual Departure. The Loan Parties expressly acknowledge and
agree that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above and (ii) nothing in this Agreement shall affect or limit the
Administrative Agent’s or any Lender’s right to demand payment of liabilities
owing from any Loan Party to the Administrative Agent or the Lender under, or to
demand strict performance of the terms, provisions, and conditions of, the
Credit Agreement and the other Loan Documents, to exercise any and all rights,
powers, and remedies under the Credit Agreement or the other Loan Documents or
at law or in equity, or to do any and all of the foregoing, immediately at any
time after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Loan Documents.


(d) Ratification. Each Loan Party hereby (i) restates, ratifies, and reaffirms
all of its obligations and covenants set forth in the Credit Agreement and the
other Loan Documents to which it is a party effective as of the date hereof and
(ii) restates and renews each and every representation and warranty heretofore
made by it in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof and with specific reference to this Agreement and any
other Loan Documents executed or delivered in connection herewith (except with
respect to representations and warranties made as of an expressed date, in which
case such representations and warranties shall be true and correct as of such
date).


(e) No Default. To induce Lenders to enter into this Agreement, Borrower hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim, or objection in favor of Borrower
or arising out of or with respect to any of the Loans or other obligations of
Borrower owed to Lenders under the Credit Agreement or any other Loan Document.


(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.


(g) Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.


(h) Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.


(i) Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.




2

--------------------------------------------------------------------------------




(j) Further Assurances. The Loan Parties agree to take, at the Loan Parties’
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.


(k) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.


(l) Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.


(m) Reaffirmation. Each Guarantor (i) consents to the execution and delivery of
this Agreement, (ii) reaffirms all of its obligations and covenants under the
Loan Documents to which it is a party, and (iii) agrees that none of its
respective obligations and covenants shall be reduced or limited by the
execution and delivery of this Agreement.


[SIGNATURES ON FOLLOWING PAGES]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.
BORROWER:


LENDINGTREE, LLC




By: /s/Gabriel Dalporto                        
Name: Gabriel Dalporto    
Title: CFO    




PARENT AND GUARANTOR:


LENDINGTREE, INC.




By: /s/Gabriel Dalporto                        
Name: Gabriel Dalporto    
Title: CFO    




GUARANTORS:


HOME LOAN CENTER, INC.




By: /s/Gabriel Dalporto                            
Name: Gabriel Dalporto    
Title: Treasurer    


TREE.COM BU HOLDING COMPANY, INC.




By: /s/Gabriel Dalporto                        
Name: Gabriel Dalporto    
Title: Treasurer


DEGREETREE, INC. (for itself and as successor to Tree Home Services, Inc.)




By: /s/Gabriel Dalporto                            
Name: Gabriel Dalporto    
Title: Treasurer    




























--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:
    
SUNTRUST BANK, as the Administrative Agent and a Lender




By: /s/ Brian Guffin                        
Name: Brian Guffin
Title: Director








































































































--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Charles R. Dickerson                        
Name: Charles R. Dickerson
Title: SVP








































































































--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as a Lender




By: /s/ Justin Kelley                        
Name: Justin Kelley
Title: Executive Director








































































































--------------------------------------------------------------------------------








FIFTH THIRD BANK,
as a Lender




By: /s/ Jim Barber                            
Name: Jim Barber
Title: Vice President








































































































--------------------------------------------------------------------------------










ROYAL BANK OF CANADA,
as a Lender




By: /s/ Christian Gutierrez                            
Name: Christian Gutierrez
Title: Authorized Signatory




